Exhibit 10.1

 

EXECUTION COPY

 

 

STOCK PURCHASE AGREEMENT

 

 

by and between

 

 

ERGO SCIENCE CORPORATION

 

 

and

 

 

COURT SQUARE CAPITAL LIMITED

 

 

dated as of

 

August 1, 2003

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of August 1, 2003, is
by and between Ergo Science Corporation, a Delaware corporation (the “Company”),
and Court Square Capital Limited (the “Stockholder”), a stockholder of the
Company.

 

RECITALS:

 

A.                                   The Stockholder is the owner of 1,335,722
shares of the common stock, $0.01 par value, of the Company (the “Shares”).

 

B.                                     The Company desires to purchase from the
Stockholder and the Stockholder desires to sell to the Company the Shares
pursuant to the terms and conditions hereof.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the parties hereto agree as follows:

 

1.                                       Purchase and Sale of Shares.  Subject
to the terms and conditions hereof, the Stockholder hereby sells, and the
Company hereby purchases, the Shares.

 

2.                                       Payment of Purchase Price.  The
purchase price shall be $1.81 in cash per Share, or an aggregate of
$2,417,656.82 (such aggregate price being referred to herein as the “Purchase
Price”).  Concurrently with the execution of this Agreement, the Company shall
pay the Purchase Price by means of wire transfer or official bank check payable
to the order of the Stockholder.

 

3.                                       Actions by the Stockholder. 
Concurrently herewith Stockholder shall deliver to the Company certificates
representing the Shares duly endorsed to the Company or accompanied by stock
powers duly executed by the Stockholder, in form and substance reasonably
satisfactory to the Company, or shall have arranged for the book-entry delivery
of the Shares by causing The Depository Trust Company (“DTC”) to transfer the
Shares into the account of a financial institution identified by the Company
that is a participant in the DTC in accordance with DTC’s procedures for such
transfer.

 

4.                                       Representations and Warranties.

 

(a)                                  The Stockholder hereby represents and
warrants to the Company that:

 

(i)                                     The Stockholder has the capacity to
enter into this Agreement and to sell, assign, transfer and deliver to the
Company, pursuant to the terms and conditions of this Agreement, the Shares;

 

(ii)                                  Except for this Agreement, there are no
outstanding options, warrants or rights to purchase or acquire, or agreements
(whether voting or otherwise) relating to, the Shares;

 

--------------------------------------------------------------------------------


 

(iii)                               The Shares are the only shares of capital
stock of the Company owned of record or beneficially by the Stockholder, and the
Stockholder owns no options or other rights to acquire any capital stock of the
Company;

 

(iv)                              The Stockholder owns of record and
beneficially all of the Shares, free and clear of all liens, claims,
encumbrances and security interests of any nature whatsoever.  Upon purchase of
the Shares pursuant to this Agreement, the Company shall receive good and
marketable title to the Shares, free and clear of all liens, claims,
encumbrances and security interests of any nature whatsoever;

 

(v)                                 The execution and delivery of this Agreement
by the Stockholder does not, and the performance by the Stockholder of the
transactions contemplated hereby will not, (A) violate, conflict with or result
in the violation or breach of, or constitute a default under, the terms,
conditions or provisions of any agreement to which the Stockholder is a party,
or (B) violate any order, writ, judgment, injunction, decree, statute, rule or
regulation of any court or federal, state or local administrative agency or
commission or other governmental authority or instrumentality (a “Governmental
Entity”) applicable to the Stockholder; and

 

(vi)                              This Agreement is a legal, valid and binding
agreement of the Stockholder enforceable against the Stockholder in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
moratorium or other similar laws relating to creditors’ rights generally and
except that the availability of equitable remedies, including specific
performance, is subject to the discretion of the court before which any
proceeding therefor may be brought;

 

(b)                                 The Company hereby represents and warrants
to the Stockholder that:

 

(i)                                     The Company has the capacity to enter
into this Agreement and to buy the Shares from the Stockholder pursuant to the
terms and conditions of this Agreement, and will not sell, offer to sell or
otherwise dispose of any of the Shares in violation of the Securities Act of
1933.

 

(ii)                                  This Agreement is a legal, valid and
binding agreement of the Company enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
moratorium or other similar laws relating to creditors’ rights generally and
except that the availability of equitable remedies, including specific
performance, is subject to the discretion of the court before which any
proceeding therefor may be brought.

 

5.                                       Resales.  The Company agrees that it
will not resell the Shares or any portion thereof to any current member of the
board of directors of the Company (the “Board”) or any affiliate or relative of
any current member of the Board unless pursuant to an offering open ratably to
all stockholders of the Company.

 

2

--------------------------------------------------------------------------------


 

6.                                       Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally or on the second business day after such
notice or communication has been sent by registered or certified mail, postage
prepaid, with return receipt requested, as follows:

 

If to the Company, to:

 

Mr. David R. Burt

President

790 Turnpike Street

North Andover, Massachusetts 01845

Telecopy:  (978) 945-5992

 

with a copy to:

 

Vinson & Elkins L.L.P.

3700 Trammell Crow Center

2001 Ross Avenue

Dallas, Texas 75201

Attention:  Michael D. Wortley, Esquire

Telecopy:  (214) 999-7732

 

If to the Stockholder:

 

Mr. Tom McWilliams

Court Square Capital Limited

399 Park Avenue

New York, New York  10043

 

7.                                       Waiver and Amendment.  Any provision of
this Agreement may be waived at any time by the party that is entitled to the
benefits thereof, and this Agreement may be amended or supplemented at any time
by the written consent of the parties hereto.

 

8.                                       No Prior Agreements.  This Agreement
(a) contains the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof, and (b) is not intended to confer upon any other
person any rights or remedies hereunder.

 

9.                                       Successors and Assigns.  This Agreement
shall be binding upon, inure to the benefit of and be enforceable by and against
the parties hereto and their successors and assigns.

 

10.                                 Expenses.  Each of the parties shall pay its
own expenses in connection with the negotiation, execution and performance of
the Agreement.  No party has incurred any broker’s or finder’s fee in connection
with this Agreement that the other party will be obligated to pay.

 

3

--------------------------------------------------------------------------------


 

11.                                 Counterparts.  This Agreement and any
amendments hereto may be executed in two or more counterparts, each of which
shall be considered to be an original, but all of which together shall
constitute the same instrument.

 

12.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to its conflict of laws doctrine.  The parties hereto consent to
being subject to the jurisdiction of any federal or state court located in the
State of Delaware.

 

13.                                 Severability. If any term, provision or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

14.                                 Effect of Headings. The section headings
herein are for convenience only and shall not affect the meaning or
interpretation of this Agreement.

 

15.                                 Survival.  All representations, warranties,
covenants and other agreements and assignments of the parties hereto shall
survive the closing of the transactions contemplated by this Agreement.

 

16.                                 Public Statement.  Each party agrees that it
will make no press release or other public statement or announcement of the
terms of this Agreement or other matters, past, present, or future, relating to
the Company’s or the Stockholder’s dealings with the Company without the consent
of the other party; provided, however, that nothing contained herein shall
prohibit any party from disclosing the terms of this Agreement or such other
matters if required by law, rule or regulation.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement to as of the date
set forth above.

 

 

 

STOCKHOLDER:

 

 

 

COURT SQUARE CAPITAL LIMITED

 

 

 

 

 

By:

 

/s/ Thomas F. McWilliams

 

Name:

Thomas F. McWilliams

 

Title:

Managing Director

 

 

 

 

 

COMPANY:

 

 

 

ERGO SCIENCE CORPORATION

 

 

 

 

 

By:

 

/s/ David R. Burt

 

Name:

David R. Burt

 

Title:

President

 

S-1

--------------------------------------------------------------------------------